IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

707 G STREET RESTAURANT, LLC,                :
       Plaintiff,                            :
                                             :        CIVIL ACTION
       v.                                    :        NO. 19-474
                                             :
JEMAL’S MICKELSON, L.L.C.,                   :
PHILLIP’S SEAFOOD-TEN TAVERN                 :
AND GRILL, LLC, and DOUGLAS                  :
DEVELOPMENT CORPORATION,                     :
      Defendants.                            :

                                             ORDER

       AND NOW, this 7th day of February, 2020, upon consideration of Defendants Jemal’s

Mickelson, LLC and Douglas Development Corporation’s Motion to Dismiss or, Alternatively,

for Transfer to the United States District Court for the District of Columbia (ECF No. 7), and

Plaintiff’s Response in Opposition thereto (ECF No. 9), it is hereby ORDERED that Defendants’

Motion is GRANTED IN PART and DENIED IN PART. For the reasons stated in the

accompanying Memorandum, venue is improper in this district, and the Clerk of Court shall

accordingly TRANSFER this matter to the U.S. District Court for the District of Columbia

pursuant to 28 U.S.C. § 1406(a). Defendants’ alternative request for transfer pursuant to 28

U.S.C. § 1404(a) is therefore DENIED as moot.



                                                            BY THE COURT:



                                                            /s/ C. Darnell Jones, II
                                                            C. Darnell Jones, II J.